DETAILED ACTION

Status of Claims

Claims 1-20 have been presented for examination. Claims 1-20 are rejected. 
This action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1. From here on, the prior art will be referred to as Levihn and Wheeler respectively.

Regarding claim 1, Levihn teaches the following:
A method comprising (Abstract)
by a computing system associated with a vehicle (Abstract)
determining a current location of the vehicle in a first region
"….one or more decision making components 116 (such as the behavior planner 117) may determine the current state of the environment of the vehicle (e.g., its current location and speed, the locations and speeds of other vehicles or objects, and so on)." [Col. 6 lines 33-37]
identifying one or more first sets of model parameters associated with the first region and one or more second sets of model parameters associated with a second region
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
Note, the reference goes on to teach a plurality of regions may be present (Col. 19 lines 21-23) and the above citation teaches the existence of model parameters. It is inherent that if the embodiment where to collect data and identify parameters at the vehicles location, those identified parameters would be different depending on which region the vehicle is in (R1 or R2).
"Any of a number of factors or parameters contributing to a reward function for an action may be taken into account when estimating the value metric in different embodiments." [Col. 3 lines 35-37]
Note, this is additional evidence that the embodiment specifying multiple regions would in fact have varying parameters depending on the current location.
generating, using one or more machine-learning models having configurations based on the corresponding first sets of model parameters, one or more corresponding first inferences based on first sensor data captured by the vehicle
"The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions…." [Col. 19 lines 58-65]
Note, trained models utilize the parameters identified (inherent function of a machine-learning model) and these parameters can pertain to a certain region, R1, of the area, as shown above. Additionally, an inference is a calculated prediction based on evidence and therefore the reference is encompassed by the broadest reasonable interpretation. 
and causing the vehicle to perform one or more operations based at least on the second inferences
"The method may further comprise transmitting, from the decision making components of the vehicle to a lower-level motion-control subsystem of the vehicle, one or more motion-control directives to implement the selected action." [Col. 3 lines 15-19]
Levihn fails to teach the following limitations.
However, Wheeler teaches:
switching the configurations of the one or more models from the corresponding first sets of model parameters to the corresponding second sets of model parameters associated with the second region
“The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle.” (¶0032)
“The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region…." (¶0062)
Note, the first citation teaches that the parameters are defined by the location of the vehicle. It is inherent that different locations have different parameters that may effect how a model predicts movement. The second citation indicates the process of the model switching to the information corresponding to the region it will be entering. The new information that the model will use includes everything pertaining to the second region, and most importantly, those parameters that are location dependent. 
generating, using the one or more models having configurations based on the corresponding second sets of model parameters, one or more corresponding second inferences based on second sensor data generated by the sensors of the vehicle when the vehicle is in the second region
"Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a." (¶0060)
Note, the reference teaches early on that information is gathered for various geographical regions (¶0028) and parameters are inherent in the information needed to properly run a machine learning model, as analyzed above. 
"The vehicle computing system 120 comprises a perception module 210, prediction module…." (¶0036) 
Note, the teaching above is to show that inferences are made in the reference invention. The definition of inference and prediction overlap and in the context of the broadest reasonable interpretation, the reference is applicable.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping and planning method of Levihn by adding the steps of switching parameters and generating an inference taught in Wheeler. Improving the method taught in Levihn is well within the ordinary ability of one of ordinary skill in the art and the result would yield a predictable result because these are known techniques in the same field of endeavor, namely dividing a large area into smaller regions and applying the model to the region as opposed to the entire map at once. One would be motivated to use them together to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶0062).

Regarding claim 2, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 1.
	Levihn further teaches:
wherein the first sets of model parameters and the second sets of model parameters are generated by training the corresponding models based on previously- captured sensor data collected in the first and second regions, respectively
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"In some embodiments, one or more simulation models of the behaviors of various entities, including autonomous vehicles and other entities, may be constructed with the help of the collected data and used during training of the models to be used for action evaluation." [Col. 8 lines 56-61]
Note, the first citation teaches that parameters may defined by the model and not just gathered in the data collection phase. The second citation shows that the model works by using the previously collected data in training to fully define the system, including the remaining parameters. As analyzed above, parameters may pertain to a certain region and thus implies the existence of a first and a second set of parameters.
As seen above, the contents of the reference fully teaches the limitation. One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of applying the models to regions, which are still maps but smaller, would yield a known result. Additionally, it is common practice in the field of endeavor to divide a large area or map into smaller regions and then apply machine learning models to the smaller sections. Someone would be motivated to add in the step of training the models on each of the regions data, as taught in Levihn, with the invention from the combined references, as shown above, to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶0062). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn and Wheeler to obtain the invention as specified in claim 2.

Regarding claim 4, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 2.
Levihn further teaches:
wherein the models comprise one or more perception models trained to identify, based on the first or second sensor data, the one or more types of objects in the first or second regions, respectively "The computing devices may determine, using a plurality of instances of a machine learning model..." [Col. 4 lines 24-26]
"In at least some embodiments, the world state may include a tactical map, representations of the states of various other moving entities (e.g., nearby vehicles, some of which may also be autonomous or semi-autonomous) as well as stationary objects that could potentially impact the decisions to be made regarding the movements of vehicle 110." [Col. 8 lines 14-19]
Note, the first citation is provided to show existence of a plurality of models within reference invention. The object identification, as shown in the second citation, is done using the current state of the region. The state of the vehicle and its surroundings is data collected by the sensor depending on the region [Col. 19 lines 21-23].

Regarding claim 8, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 2.
Levihn further teaches:
wherein the models comprise one or more prediction models trained to predict one or more trajectories of one or more objects represented in the first or second sensor data
"The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions, generate motion control directives to achieve vehicle trajectories which meet safety, efficiency and other desired criteria, and so on." [Col. 19 lines 58-64]

Regarding claim 9, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 8.
Levihn further teaches:
wherein the prediction models having configurations based on the corresponding first sets of model parameters associated with the first regions 
"The computing devices may identify, corresponding to a state of an environment of a vehicle, a set of proposed or feasible actions. The feasible actions may differ from one another in several different dimensions or attributes, such as target lane segments, speeds, relative positioning with respect to other vehicles, etc." [Col. 4 lines 14-20]
Are trained to predict the trajectories based on observed trajectories of objects captured in the past in the first regions
"The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions, generate motion control directives to achieve vehicle trajectories which meet safety, efficiency and other desired criteria, and so on." [Col. 19 lines 58-64]

Regarding claim 10, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 2.
Levihn further teaches:
wherein the models comprise one or more planning models trained to identify, based on the first or second sensor data, one or more vehicle trajectories for maneuvering through the environment in the first or second regions, respectively 
"The computing devices may identify, corresponding to a state of an environment of a vehicle, a set of proposed or feasible actions. The feasible actions may differ from one another in several different dimensions or attributes, such as target lane segments, speeds, relative positioning with respect to other vehicles, etc." [Col. 4 lines 14-20]
Note, the plurality of models and region specific data analysis is provided above. Additionally, relative speed and position with respect other vehicles can be used to determine trajectory without any additional information needed. The reference teaches a multitude of variables that may impact a decision and the list is left open ended. Therefore, one would reasonably think to include it in a route planning system.
"The computing devices may determine, using a plurality of instances of a machine learning model..." [Col. 4 lines 24-26]
based on the first or second sensor data
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
one or more vehicle trajectories for maneuvering through the environment in the first or second regions, respectively
"The computing devices may identify, corresponding to a state of an environment of a vehicle, a set of proposed or feasible actions. The feasible actions may differ from one another in several different dimensions or attributes, such as target lane segments, speeds, relative positioning with respect to other vehicles, etc." [Col. 4 lines 14-20]
As seen above, the contents of the reference fully teaches the limitations. The technique of trajectory prediction for moving through an environment has also been well known in the art for some time now, and using it in the claimed invention would be predictable. Someone would be motivated to add in the step of predicting movements, as taught in Levihn, with the invention from the combined references, as shown above, to achieve vehicle trajectories which meet safety, efficiency and other desired criteria. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn and Wheeler to obtain the invention as specified in claim 10.

Regarding claim 11, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 10.
Levihn further teaches:
wherein the one or more vehicle trajectories comprise a plurality of vehicle trajectories resulting in a corresponding plurality of different maneuvers being performed
"In the example scenario depicted in FIG. 7, other vehicles (OVs) are present and moving in each of the three possible target lane segments... While a number of distinct trajectories may be implemented for AV 702 while it is behind OV 704 in lane segment 710C, for example, it may not be possible for AV 702 to transition immediately or smoothly from one of these trajectories to another trajectory in which AV 702 is ahead of OV 704." [Col. 16 lines 4-21]

Regarding claim 12, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 1.
Levihn further teaches:
the method further comprising: in response to determining, based on the current location and a current heading of the vehicle
"….data captured using various sensors of the vehicle may be processed locally at a behavior planner decision-making component of the vehicle and combined with map information to determine the current state and the feasible actions." [Col. 1 lines 52-57]
from a data store into a memory device on the vehicle
"In the illustrated embodiment, executable program instructions 9025 and data 1926 implementing one or more desired functions, such as those methods, techniques, and data described above, are shown stored within main memory 9020."  [Col. 22 line 65 - Col. 23 line 3]
Note, the system is a part of the vehicle in this reference.
Levihn fails to teach the following limitations.
However, Wheeler teaches:
wherein the first region is separated from the second region by a region boundary
"...description of the boundary of the geographical region…" (¶0060) 
Additionally, Figure 6 clearly outlines region boundaries.
and switching the configurations of the one or more models from the corresponding first sets of model parameters to the corresponding second sets of model parameters
"The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region" (¶0062)
is in response to the vehicle crossing, or being located less than a first threshold distance from, the region boundary
"….when the vehicle crosses a threshold distance within this buffer." (0062)
that the vehicle is less than a second threshold distance from the region boundary, wherein the second threshold distance is greater than the first threshold distance: loading the second sets of model parameters
"FIG. 6A shows a boundary 620 for a buffer of 50 meters around the geographic region 610a and a boundary 630 for buffer of 100 meters around the geographic region 610a." (¶0062)
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept changing models when crossing a threshold is a known technique in the field of endeavor. Someone would be motivated to combine in the method taught by the combined references, as shown above, with the step of switching models involving a threshold distance from Wheeler to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶0062). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn and Wheeler to obtain the invention as specified in claim 12.

Regarding claim 17, Levihn teaches the following:
A system comprising
"According to some embodiments, a system may comprise" (0009) [Col. 4 lines 13-15]
one or more processors
"...the one or more processors to identify…" [Col. 4 lines 39-42]
and one or more computer-readable non-transitory storage media coupled to one or more of the processors
"According to at least one embodiment, a non-transitory computer-accessible storage medium…" [Col. 4 lines 37-39]
the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to:
"….a non-transitory computer-accessible storage medium may store program instructions that when executed on one or more processors cause the one or more processors to identify, corresponding to a state of an environment of a vehicle, a set of proposed actions." [Col. 4 lines 37-42]
determine a current location of a vehicle in a first region
"….may determine the current state of the environment of the vehicle (e.g., its current location and speed, the locations and speeds of other vehicles or objects, and so on)." (0015) [Col. 6 lines 31-37]
identify one or more first sets of model parameters associated with the first region and one or more second sets of model parameters associated with a second region
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
Note, the reference goes on to teach a plurality of regions may be present (Col. 19 lines 21-23) and the above citation teaches the existence of model parameters. It is inherent that if the embodiment where to collect data and identify parameters at the vehicles location, those identified parameters would be different depending on which region the vehicle is in (R1 or R2).
"Any of a number of factors or parameters contributing to a reward function for an action may be taken into account when estimating the value metric in different embodiments." [Col. 3 lines 35-37]
Note, this is additional evidence that the embodiment specifying multiple regions would in fact have varying parameters depending on the current location.
generate, using one or more machine-learning models having configurations based on the corresponding first sets of model parameters, one or more corresponding first inferences based on first sensor data captured by the vehicle
"The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions…." [Col. 19 lines 58-65]
Note, trained models utilize the parameters identified (inherent function of a machine-learning model) and these parameters can pertain to a certain region, R1, of the area, as shown above. Additionally, an inference is a calculated prediction based on evidence and therefore the reference is encompassed by the broadest reasonable interpretation. 
and causing the vehicle to perform one or more operations based at least on the second inferences
"The method may further comprise transmitting, from the decision making components of the vehicle to a lower-level motion-control subsystem of the vehicle, one or more motion-control directives to implement the selected action." [Col. 3 lines 15-19]
Levihn fails to teach the following limitations.
However, Wheeler teaches:
switching the configurations of the one or more models from the corresponding first sets of model parameters to the corresponding second sets of model parameters associated with the second region
“The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle.” (¶0032)
“The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region…." (¶0062)
Note, the first citation teaches that the parameters are defined by the location of the vehicle. It is inherent that different locations have different parameters that may affect how a model predicts movement. The second citation indicates the process of the model switching to the information corresponding to the region it will be entering. The new information that the model will use includes everything pertaining to the second region, and most importantly, those parameters that are location dependent. 
generating, using the one or more models having configurations based on the corresponding second sets of model parameters, one or more corresponding second inferences based on second sensor data generated by the sensors of the vehicle when the vehicle is in the second region
"Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a." (¶0060)
Note, the reference teaches early on that information is gathered for various geographical regions (¶0028) and parameters are inherent in the information needed to properly run a machine learning model, as analyzed above. 
"The vehicle computing system 120 comprises a perception module 210, prediction module…." (¶0036) 
Note, the teaching above is to show that inferences are made in the reference invention. The definition of inference and prediction overlap and in the context of the broadest reasonable interpretation, the reference is applicable. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping and planning device of Levihn by adding the structures used to generate inferences based on a second region and causing the vehicle to perform actions. Improving the system taught in Levihn is well within the ordinary ability of one of ordinary skill in the art and the result would yield a predictable result because these are known techniques in the field of endeavor and combining them does not alter the function of the method. One would be motivated to use them together to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶0062).

Regarding claim 18, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 17.
Levihn further teaches:
wherein the first sets of model parameters and the second sets of model parameters are generated by training the corresponding models based on previously- captured sensor data collected in the first and second regions, respectively
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"In some embodiments, one or more simulation models of the behaviors of various entities, including autonomous vehicles and other entities, may be constructed with the help of the collected data and used during training of the models to be used for action evaluation." [Col. 8 lines 56-61]
Note, the first citation teaches that parameters may defined by the model and not just gathered in the data collection phase. The second citation shows that the model works by using the previously collected data in training to fully define the system, including the remaining parameters. As analyzed above, parameters may pertain to a certain region and thus implies the existence of a first and a second set of parameters.

Regarding claim 19, Levihn teaches the following:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations comprising
"a non-transitory computer-accessible storage medium may store program instructions that when executed on one or more processors cause the one or more processors to identify, corresponding to a state of an environment of a vehicle, a set of proposed actions." [Col. 4 lines 37-42]
determining a current location of a vehicle in a first region
"….may determine the current state of the environment of the vehicle (e.g., its current location and speed, the locations and speeds of other vehicles or objects, and so on)." (0015) [Col. 6 lines 31-37]
identifying one or more first sets of model parameters associated with the first region and one or more second sets of model parameters associated with a second region
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
Note, the reference goes on to teach a plurality of regions may be present (Col. 19 lines 21-23) and the above citation teaches the existence of model parameters. It is inherent that if the embodiment where to collect data and identify parameters at the vehicles location, those identified parameters would be different depending on which region the vehicle is in (R1 or R2).
"Any of a number of factors or parameters contributing to a reward function for an action may be taken into account when estimating the value metric in different embodiments." [Col. 3 lines 35-37]
Note, this is additional evidence that the embodiment specifying multiple regions would in fact have varying parameters depending on the current location.
generating, using one or more machine-learning models having configurations based on the corresponding first sets of model parameters, one or more corresponding first inferences based on first sensor data captured by the vehicle
"The trained models may be executed using local computing resources at the autonomous vehicle and data collected by local sensors of the autonomous vehicles, e.g., to predict vehicle environment states, evaluate and select actions…." [Col. 19 lines 58-65]
Note, trained models utilize the parameters identified (inherent function of a machine-learning model) and these parameters can pertain to a certain region, R1, of the area, as shown above. Additionally, an inference is a calculated prediction based on evidence and therefore the reference is encompassed by the broadest reasonable interpretation. 
and causing the vehicle to perform one or more operations based at least on the second inferences
"The method may further comprise transmitting, from the decision making components of the vehicle to a lower-level motion-control subsystem of the vehicle, one or more motion-control directives to implement the selected action." [Col. 3 lines 15-19]
Levihn fails to teach the following limitations.
However, Wheeler teaches:
switching the configurations of the one or more models from the corresponding first sets of model parameters to the corresponding second sets of model parameters associated with the second region
“The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle.” (¶0032)
“The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region…." (¶0062)
Note, the first citation teaches that the parameters are defined by the location of the vehicle. It is inherent that different locations have different parameters that may affect how a model predicts movement. The second citation indicates the process of the model switching to the information corresponding to the region it will be entering. The new information that the model will use includes everything pertaining to the second region, and most importantly, those parameters that are location dependent. 
generating, using the one or more models having configurations based on the corresponding second sets of model parameters, one or more corresponding second inferences based on second sensor data generated by the sensors of the vehicle when the vehicle is in the second region
"Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a." (¶0060)
Note, the reference teaches early on that information is gathered for various geographical regions (¶0028) and parameters are inherent in the information needed to properly run a machine learning model, as analyzed above. 
"The vehicle computing system 120 comprises a perception module 210, prediction module…." (¶0036) 
Note, the teaching above is to show that inferences are made in the reference invention. The definition of inference and prediction overlap and in the context of the broadest reasonable interpretation, the reference is applicable. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping and planning device of Levihn by adding the structures used to generate inferences based on a second region and causing the vehicle to perform actions. Improving the system taught in Levihn is well within the ordinary ability of one of ordinary skill in the art and the result would yield a predictable result because these are known techniques in the field of endeavor and combining them does not alter the function of the method. One would be motivated to use them together to allow for smooth transition from one geographical region to another as a vehicle drives across geographical region boundaries (See Wheeler ¶0062).

Regarding claim 20, the combination of Levihn in view of Wheeler, as shown above, discloses all the limitations of claim 19.
Levihn further teaches:
The storage media of Claim 19, wherein the first sets of model parameters and the second sets of model parameters are generated by training the corresponding models based on previously-captured sensor data collected in the first and second regions, respectively
"….a subset of the model's parameters may be left open or un-finalized at the time of deployment to an autonomous vehicle fleet; values for such parameters may be determined at the autonomous vehicle itself. “ [Col. 8 line 65 - Col. 9 line 2]
"In some embodiments, one or more simulation models of the behaviors of various entities, including autonomous vehicles and other entities, may be constructed with the help of the collected data and used during training of the models to be used for action evaluation." [Col. 8 lines 56-61]
Note, the first citation teaches that parameters may defined by the model and not just gathered in the data collection phase. The second citation shows that the model works by using the previously collected data in training to fully define the system, including the remaining parameters. As analyzed above, parameters may pertain to a certain region and thus implies the existence of a first and a second set of parameters.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1, and in further view of published patent Kobilarov US 11126180 B1. From here on, the prior art will be referred to as Levihn, Wheeler, and Kobilarov respectively.

Regarding claim 3, the combination of Levihn in view of Wheeler, as shown above, discloses all of the limitations of claim 1.
Levihn further teaches:
wherein identifying the first sets and the second sets of model parameters comprises 
"Memory 9020 may be configured to store instructions and data accessible by processor(s) 9010." [Col. 22 lines 45-46]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Kobilarov teaches:
retrieving the first and second sets of model parameters from a data store
"The occlusion occupancy prediction component 632 can receive data representing an environment including an occluded region…." [Col. 15 lines 42-44]
It is important to note that in order for the data to be accessed by a processor as taught in Levihn, it must be retrieved from the storage. Retrieving data from a storage unit is a well-known technique in the field of endeavor and its implementation into the claimed design would yield a predictable result. However, to be more explicit, Kobilarov demonstrates the physical step of getting the data. Someone would be motivated to combine the system taught by the combined references, as shown above, with the structure needed to gather data from storage to achieve vehicle trajectories which meet safety, efficiency and other desired criteria (See Kobilarov Col. 4 lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun Kobilarov to obtain the invention as specified in claim 3.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1, and in further view of published patent application Kracun et. al. WO 2021126170 A1. From here on, the prior art will be referred to as Levihn, Wheeler, and Kracun respectively.

Regarding claim 5, the combination of Levihn in view of Wheeler, as shown above, discloses all of the limitations of claim 4.
Levihn further teaches:
wherein the perception models comprise a plurality of perception models
"In some embodiments, instead of or in addition to using multiple instances of a single reinforcement learning model, the task of estimating the Q(s, a) value associated with a given state and action combination may be accomplished using at least two types of models." [Col. 3 lines 45-49]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Kracun teaches:
trained based on a plurality of lighting conditions, a plurality of weather conditions, a plurality of times of day, or a combination thereof
"In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc." (¶0071)
Note, weather and lighting fall under environmental conditions.
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun ¶0110). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Levihn in view of Wheeler, and in further view of Kracun, as shown above, discloses all of the limitations of claim 5.
Levihn further teaches:
wherein determining the first sets and the second sets of model parameters further comprises identifying, in a data store, the first and second sets of model parameters
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
"In addition, in at least some embodiments, map data 306 may be obtained or stored at the vehicle, and such map data may be used in combination with the sensor-derived data to generate a descriptor of the current state 312." [Col. 12 lines 25-28]
Note, the descriptor of the current state would include what region the vehicle is in and which region of the map the data pertains to (if the vehicle is in R1, the data store would store it for R1 and not carry it over for R2)
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Kracun teaches:
that are associated with current lighting conditions in the vehicle's environment, weather conditions in the vehicle's environment, time of day, or a combination thereof
"In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc." (¶0072)
Note, weather and lighting fall under environmental conditions.
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun ¶0110). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 6.

Regarding claim 7, the combination of Levihn in view of Wheeler, and in further view of Kracun, as shown above, discloses all of the limitations of claim 6.
Levihn further teaches:
associated with the first sets and the second sets of model parameters
“….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2.” [Col. 19 lines 21-23]
were determined when the first sets and second sets of model parameters were generated by training the corresponding perception models
"Values of various weights, biases and/or other parameters at the different layers may be adjusted using back-propagation during the training phase of the model." [Col. 14 lines 29-31]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Kracun teaches:
wherein the lighting conditions, weather conditions, time of day, or a combination thereof
"In some implementations, a system executing the method 200 may configure and train multiple machine learning models, e.g., for various users, various environmental conditions, various times of day, etc." (¶0071)
Note, weather and lighting fall under environmental conditions.
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because the inventive concept of including weather conditions in the model data would not impede the primary function of the system in Levihn. Someone would be motivated to combine the teachings from Kracun with the invention from the combined references, as shown above, to assimilate terrain information and ultimately, yield more accurate machine learning models (See Kracun ¶0110). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Kracun to obtain the invention as specified in claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1, and in further view of published patent application Ching-Hao US 20170243121 A1. From here on, the prior art will be referred to as Levihn, Wheeler, and Ching-Hao respectively.

Regarding claim 13, the combination of Levihn in view of Wheeler, as shown above, discloses all of the limitations of claim 1.
Levihn further teaches:
wherein the predetermined sets are determined based on a route plan of the vehicle
"For example, in one embodiment, data captured using various sensors of the vehicle may be processed locally at a behavior planner decision-making component of the vehicle and combined with map information to determine the current state and the feasible actions." [Col. 1 lines 52-57]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Ching-Hao teaches:
•	wherein the first and second sets of model parameters are loaded into a memory device on the vehicle for predetermined sets of first and second regions 
"….the model-training module 150 is configured to build a plurality of candidate models based on... The candidate model CM(1,1)˜CM(m, n) may be stored in the model database 190 after training and building, and to be used by the model-selecting module 160." (¶0039)
Note, model database is the same as memory device and the model includes all parameter sets under the broadest reasonable interpretation.
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because locally storing data on a vehicle is a well-known technique in the field of endeavor and would yield in predictable results. Someone would be motivated incorporate local storage, as taught in Ching-Hao, with the invention from the combined references, as shown above, to select the estimated model with the smallest error and the highest accuracy (See Ching-Hao ¶0043). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Ching-Hao to obtain the invention as specified in claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1, and in further view of published patent Hong et. al. US 11195418 B1. From here on, the prior art will be referred to as Levihn, Wheeler, and Hong respectively.

Regarding claim 14, the combination of Levihn in view of Wheeler, as shown above, discloses all of the limitations of claim 1.
The combination of Levihn and Wheeler fails to teach the following limitations.
However, Hong teaches:
wherein each of the first and second regions is specified as a geographical area, a road segment, an intersection, or a combination thereof
"In some examples, the operation 102 can include localizing the autonomous vehicle 106 in the environment and accessing map data associated with the environment. For example, map data can comprise map elements such as a crosswalk element 114 indicating a region of the environment corresponding to a crosswalk. Additional examples of map elements can include, but are not limited to, one or more of a lane element, a bike lane element, a crosswalk element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like." [Col. 6 lines 16-31]
It is important to note that although the reference does not explicitly teach a road segment or geographical area, the language and context of the reference is inclusive and is not limited to only what was mentioned. A simple substitution could be performed and yield predictable results. Someone would be motivated incorporate specifying the types of regions, as taught in Hong, with the invention from the combined references, as shown above, to allow the autonomous vehicle to generate more accurate and/or safer trajectories for the autonomous vehicle to traverse an environment (See Hong Col. 5 lines 13-18). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and Hong to obtain the invention as specified in claim 14.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over published patent Levihn et. al. US 11243532 B1 in view of published patent application Wheeler et. al. US 20200081134 A1, and in further view of published patent application McGavran et. al. WO 2018218155 A1. From here on, the prior art will be referred to as Levihn, Wheeler, and McGavran respectively.

Regarding claim 15, the combination of Levihn in view of Wheeler, as shown above, discloses all of the limitations of claim 1.
Levihn further teaches:
identifying a region of a map
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, McGavran teaches:
for which performance of a generalized machine-learning model is to be assessed
"….and/or a confidence threshold associated with confidence in the quality or accuracy of a machine-learned model or the output of a machine-learned model." (¶0087)
determining, using the generalized machine-learning model configured in accordance with a set of generalized model parameters associated with the map
"Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas)." (¶0314)
Note, the references teaches a machine learning model, that is inclusive to both general and local models.
an assessed performance of the generalized machine-learning model for the region of the map
Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas). (¶0314)
Note, the system generating performance data is the assessment of the model and provides examples of regions. Although the regions are much larger than the claimed invention, they still fall under a part of a map.
determining that the assessed performance of the generalized machine-learning model for the region of the map is below a minimum performance threshold
"In some embodiments, the one or more requests can include a request for a machine-learned model that detects a certain type of object.... a request for a machine-learned model associated with a certain confidence level (e.g., a request for a machine-learned model with an accuracy of detection and/or recognition that exceeds a threshold accuracy level)" (¶0319)
"....a minimum quality and confidence of each observation...." (¶0081)
generating a localized machine-learning model having a set of localized model parameters
"At 1106, the method 1100 can include providing, based at least in part on the one or more requests, the machine-learned model to the remote computing device. For example, the remote map service system 120 or the remote vehicle service system 130 can send, via the network 102, one or more signals and/or data including a machine-learned model to the remote computing device 140…." (¶0320)
Note, under the broadest reasonable interpretation of the claim, the system causing a signal to send a new model to the device is generating because the basic definition of generate is “to cause”.
and associating the localized machine-learning model with the region of the map for use in generating one or more subsequent inferences in the region of the map
"In some embodiments, communication between the client systems and/or map service systems can occur via a vehicle map service protocol that allows the construction and sharing (e.g., sending and/or receiving) of mapped objects associated with a dynamic model of the area surrounding the vehicle (e.g., a local map of the geographic area within a predetermined distance of the vehicle)…." (¶0050)
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because combining the teachings yield in predictable results where the system performs the main function of both systems. Someone would be motivated incorporate the performance assessment and model replacement, as taught in McGavran, with the invention from the combined references, as shown above, to improve road safety for vehicles which cross between different territories or configurations (See McGavran ¶0069). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and McGavran to obtain the invention as specified in claim 15.

Regarding claim 16, the combination of Levihn in view of Wheeler, and in further view of McGavran, as shown above, discloses all of the limitations of claim 1.
Levihn further teaches:
identifying a region of a map
"….data about driving environments may be collected from a variety of vehicle-based sensors in numerous geographical regions such as R1 and R2." [Col. 19 lines 21-23]
The combination of Levihn and Wheeler fails to teach the following limitations.
However, McGavran teaches:
for which performance of a generalized machine-learning model is to be assessed
"….and/or a confidence threshold associated with confidence in the quality or accuracy of a machine-learned model or the output of a machine-learned model." (¶0087)
determining, using the localized machine-learning model configured in accordance with a set of localized model parameters associated with the map
"Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas)." (¶0314)
Note, the references teaches a machine learning model, that is inclusive to any number of both general and local models.
an assessed performance of the generalized machine-learning model for the region of the map
Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas). (¶0314)
Note, the system generating performance data is the assessment of the model and provides examples of regions. Although the regions are much larger than the claimed invention, they still fall under a part of a map.
determining that the assessed performance of the first localized machine-learning model for the region of the map is below a minimum performance threshold
"In some embodiments, the one or more requests can include a request for a machine-learned model that detects a certain type of object.... a request for a machine-learned model associated with a certain confidence level (e.g., a request for a machine-learned model with an accuracy of detection and/or recognition that exceeds a threshold accuracy level)" (¶0319)
"....a minimum quality and confidence of each observation...." (¶0081)
 dividing the region of the map into two or more sub-regions
“In some embodiments, when attributes are not known, the attributes can be omitted. Further, attributes can be vehicle-relative, for example, speed limits can be time or vehicle-type dependent. In some implementations, segments can have one of a specific attribute. If an attribute changes, the segment can be subdivided.” (¶0208)
generating a second localized machine-learning model having a second set of localized model parameters
"Further, in some embodiments, one or more computing devices and/or computing systems can generate field collected data (e.g., anonymized data) associated with the performance of machine-learned models in various environments including controlled testing environments and field environments (e.g., cities, towns, and/or rural areas)." (¶0314)
Note, the references teaches a machine learning model, that is inclusive to any number of both general and local models.
and associating the second localized machine-learning model with one of the sub-regions for use in generating one or more subsequent inferences in the sub-region region
"In some embodiments, communication between the client systems and/or map service systems can occur via a vehicle map service protocol that allows the construction and sharing (e.g., sending and/or receiving) of mapped objects associated with a dynamic model of the area surrounding the vehicle (e.g., a local map of the geographic area within a predetermined distance of the vehicle)…." (¶0050)
“In some embodiments, when attributes are not known, the attributes can be omitted. Further, attributes can be vehicle-relative, for example, speed limits can be time or vehicle-type dependent. In some implementations, segments can have one of a specific attribute. If an attribute changes, the segment can be subdivided.” (¶0208)
As seen above, the contents of the references fully teaches the limitations. One of ordinary skill in the art would be able to achieve the claimed invention because combining the teachings yield in predictable results where the system performs the main function of both systems. Similar to the analysis of the repetitive practice of multiple trajectories, the map is already divided once and models are applied to the regions. Doing that a second time, by dividing regions into subregions, would result in a known outcome. Someone would be motivated incorporate the performance assessment, model replacement, and subgroups, as taught in McGavran, with the invention from the combined references, as shown above, to improve road safety for vehicles which cross between different territories or configurations (See McGavran ¶0069).  Additionally, the claimed invention is the use of a known technique, dividing a map and applying models according to regions, would be obvious to try to a person of ordinary skill in the art because improving confidence in a mapping model is often overcome by diving the regions into smaller areas, as exhibited to be done in the application and references.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Levihn, Wheeler, and McGavran to obtain the invention as specified in claim 16.

Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's disclosure:
US 20200364508 A1 USING DECAY PARAMETERS FOR INFERENCING WITH NEURAL NETWORKS – Gurel et. al.
Apparatuses, systems, and techniques to identify objects with in an image. In at least one embodiment, objects are identified in an image using one or more neural networks, in which the one or more neural networks are trained using one or more decay parameters.
US 20190311272 A1 BEHAVIOR PREDICTION DEVICE – Kamata et. al.
A behavior prediction device the monitors error ad updates model to improve error.
US 10386836 B2 Interactions Between Vehicle And Teleoperations System – Lockwood et. al.
A method for operating a driverless vehicle may include receiving, at the driverless vehicle, sensor signals related to operation of the driverless vehicle, and road network data from a road network data store.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 8:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.E.K./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662